                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                     Case No. 11-10205-01

  BRIAN M. MULLINS,

                  Defendant.




                                MEMORANDUM AND ORDER

         Petitioner Brian M. Mullins was sentenced to 144 months imprisonment with sixty months

of his imprisonment coming from his conviction under 18 U.S.C. § 924(c)(1)(A). Petitioner now

brings this Motion under 28 U.S.C. § 2255 to Vacate his Sentence (Doc. 89). In this motion,

Petitioner contends that his sentence should be vacated because his conviction does not qualify as

a crime of violence under § 924(c)(3)(A)’s elements clause. In addition, Petitioner asserts that the

residual clause in § 924(c)(3)(B) is unconstitutionally vague. As will be explained below, the

Court denies Petitioner’s § 2255 claim because it is untimely and denies the motion without an

evidentiary hearing.

                          I.      Factual and Procedural Background

         The facts surrounding Petitioner’s judgment of conviction are as follows. On May 8, 2012,

Petitioner pled guilty to three counts: (1) 18 U.S.C. § 1951(a), conspiracy to interfere with
commerce by robbery; (2) 18 U.S.C. § 924(c)(1)(A), carrying a firearm, during and in relation to,

a crime of violence; and (3) 18 U.S.C. § 922(g)(1), felon in possession of a firearm. The Court

sentenced Petitioner to 84 months of imprisonment for the §§ 1951(a) and 922(g)(1) offenses and

60 additional months for the § 924(c) offense, totaling 144 months imprisonment and five years

of supervised release. Petitioner did not file a direct appeal.

         On June 13, 2016, Petitioner filed this Motion to Vacate Sentence pursuant to 28 U.S.C.

§ 2255(a). He moves to set aside his sentence pursuant to the authority in Johnson v. United

States.1 In that decision, the United States Supreme Court found that the residual clause in 18

U.S.C. § 924(e)(2)(B)(ii), the Armed Career Criminal Act (ACCA), was unconstitutionally

vague.2 Petitioner first contends that his § 924(c) conviction must be vacated because his Hobbs

Act robbery conviction does not qualify as a crime of violence under § 924(c)(3)(A)’s elements

clause. In addition, Petitioner asserts that the residual clause in § 924(c)(3)(B) is unconstitutionally

vague.

         After Petitioner filed his motion, the Court issued a stay at the parties’ request because it

appeared that the Tenth Circuit Court of Appeals or the United States Supreme Court was going

to rule on several issues pertinent to the case. The parties submitted supplemental briefing after

several cases were decided.

         Now, Petitioner contends that even though the recent United States Supreme Court

decision, Stokeling v. United States,3 dooms § 2255 petitions of defendants convicted of Hobbs



         1
             --- U.S. ---, 135 S.Ct. 2551 (2015).
         2
             Id. at 2557-60.
         3
             --- U.S. ---, 139 S.Ct. 544 (2019).



                                                    -2-
Act robbery, it does not doom his. Specifically, he argues that he was only convicted of conspiracy

to commit a Hobbs Act robbery. Thus, he was not convicted of using force but only agreeing to

use force.   In addition, he asserts that the reasoning in Johnson that § 924(e)(2)(B)(ii) is

unconstitutionally vague is equally applicable to the similar language in § 924(c)(3)(B).

       The government asserts that Petitioner’s motion is procedurally defective because it is

untimely.    It contends that Petitioner was not sentenced under § 924(e)(2)(B)(ii) and thus

Johnson’s reasoning is inapplicable to this case. Accordingly, the government states that the one-

year timeframe in § 2255(f)(3) for bringing a newly recognized right is inapplicable, and

Petitioner’s claim is not allowed.

                                      II.     Legal Standard

       Under 28 U.S.C. § 2255(a),

       a prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

According to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts,

       the judge who receives the motion must properly examine it. If it plainly appears
       from the motion, any attached exhibits, and the record of prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss the motion . . . . If the
       motion is not dismissed, the judge must order the United States attorney to file an
       answer, motion, or other response within a fixed time, or to take other action the
       judge may order.




                                                 -3-
The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”4 The petitioner

must allege facts that, if proven, would warrant relief from his conviction or sentence.5 An

evidentiary hearing is not necessary where a § 2255 motion contains factual allegations that are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.6

                                                 III.     Analysis

         Generally, there is a one-year limitation period from which a prisoner’s judgment of

conviction becomes final for which to file a § 2255 motion.7 In this case, Petitioner’s conviction

became final on July 25, 2012. Petitioner filed his motion on June 13, 2016. He, however, brings

his motion pursuant to § 2255(f)(3) which provides that the one-year limitation begins on “the date

on which the right asserted was initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review.”

         Petitioner contends that the Supreme Court’s decision in Johnson, decided on June 26,

2015, established a newly recognized constitutional right that is applicable to cases on collateral

review. The government asserts that Johnson is not applicable in this case because Petitioner was



         4
             28 U.S.C. § 2255(b).
         5
          See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995), overruled in part on other grounds by Daniels
v. United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
         6
          See id. (stating that “the allegations must be specific and particularized, not general or conclusory”); see
also United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting ineffective assistance of counsel claims
that were merely conclusory in nature and without supporting factual averments).
         7
             28 U.S.C. § 2255(f)(1).



                                                         -4-
not sentenced under the same statutory provision (the ACCA) as the defendant in Johnson. The

government’s position has support from the Tenth Circuit.

        On several occasions, the Tenth Circuit has determined that Johnson is inapplicable to

habeas motions when those motions claim that § 924(c)(3)(B) is unconstitutional. In United States

v. Salvador,8 the Tenth Circuit determined that the defendant’s § 2255 motion was untimely

because the defendant could not invoke Johnson’s newly recognized constitutional right because

he was not challenging the ACCA’s residual clause at issue in Johnson but was instead challenging

§ 924(c)(3)(B), a different statutory provision.9 In addition, in United States v. Wing,10 the Tenth

Circuit stated that “[g]iven the textual difference between §§ 924(e)(2)(B)(ii) and (c)(3)(B) and

the limited scope of the holding in Johnson, Johnson does not compel the conclusion that

§ 924(c)(3)(B) is unconstitutionally vague.”11 The Tenth Circuit then stated that “it follows that

Johnson did not recognize a new right relative to § 924(c)(3)(B)” and thus the habeas motion was

untimely.12 The Tenth Circuit reiterated its position several months later when it stated that “the

only right recognized by the Supreme Court in Johnson was a defendant’s right not to have his

sentence increased under the residual clause of the ACCA. Thus, a movant cannot raise a true

Johnson claim if he was not sentenced under any clause of the ACCA.”13




        8
            724 F. App’x 670 (10th Cir. 2018).
        9
            Id. at 672-73.
        10
             730 F. App’x 592 (10th Cir. 2018).
        11
             Id. at 596.
        12
             Id.
        13
             United States v. Santistevan, 730 F. App’x 691, 693 (10th Cir. 2018) (quotation marks and citation
omitted).



                                                      -5-
         Here, Petitioner was not sentenced under the ACCA. Instead, he was convicted under

§ 924(c)(1)(A), and his sentencing issues relate to § 924(c)(3)(B), the exact same statute that the

Tenth Circuit has found inapplicable to habeas motions brought under Johnson. Petitioner argues

that the Tenth Circuit’s holdings have not aged well because of two subsequent decisions. He

asserts that in Sessions v. Dimaya,14 the United States Supreme Court decided that Johnson’s

reasoning with regard to § 924(e)(2)(B)(ii) applied to a different statutory provision, 18 U.S.C.

§ 16(b), that contained similar language.15 In addition, in United States v. Salas,16 the Tenth

Circuit determined that § 924(c)(3)(B) is unconstitutionally vague and relied on reasoning from

the Supreme Court’s Dimaya decision.17 Thus, Petitioner contends that Johnson is applicable to

§ 924(c)(3)(B) claims.

         The Court agrees that the reasoning set forth in Johnson may be applicable to interpreting

different statutory language other than the language contained in the ACCA. It is, however, not

applicable to this § 2255 motion at this point in time. In Santistevan, the Tenth Circuit stated this

proposition. It explained that although “circuit courts can apply the reasoning of Johnson to

support a finding that the residual clause of similarly worded statutes are unconstitutionally vague

on direct appeal, our review under AEDPA is more limited.”18 Furthermore, as recently as January

2019 (after both Dimaya and Salas were decided), the Tenth Circuit noted that § 2255 motions


         14
              --- U.S. ---, 138 S. Ct. 1204 (2018).
          15
             Id. at 1210 (finding that the definition of “crime of violence” in § 16(b) was unconstitutionally vague based
on its previous finding in Johnson that invalidated similar language of “violent felony”).
         16
              889 F.3d 681 (10th Cir. 2018).
         17
          Id. at 685-86 (holding that § 924(c)(3)(B)’s definition of “crime of violence,” which was identical to the
language contained in § 16(b) found unconstitutionally vague in Dimaya, was also unconstitutionally vague).
         18
              Santistevan, 730 F. App’x at 693.



                                                           -6-
asserting a new constitutional right under Johnson, but based on § 924(c), are untimely because

Johnson is inapplicable to those claims.19 Accordingly, Petitioner’s motion is untimely and not

permitted under § 2255.

                                             IV. Certificate of Appealability

           Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the petitioner. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a

constitutional right.”20 A petitioner satisfies this burden if “ ‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’ ”21 For the reasons

explained above, Petitioner has not made a substantial showing of the denial of a constitutional

right. Therefore, the Court denies a COA.




           19
            United States v. Harris, 2019 WL 360095, at *1 n. 1 (10th Cir. 2019) (noting that had the government
raised the issue that the defendant’s § 2255 motion was untimely because Johnson did not create a newly recognized
constitutional right under § 924(c)(3)’s residual clause, the court would have resolved the case on that ground and
found the defendant’s motion untimely).
          The Court notes that the Tenth Circuit’s Salas decision determined that § 924(c)(3)(B) is unconstitutionally
vague. In addition, the United States Supreme Court has recently granted cert in United States v. Davis, --- S. Ct. ---,
2019 WL 98544, to address this statute and presumably whether it is unconstitutionally vague. Essentially, Petitioner’s
contention will be decided by the United States Supreme Court soon, and his motion is untimely because it is
premature.
           20
              28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issue a COA. See 28 U.S.C. § 2253(c)(1).
           21
                Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v Dretke, 524 U.S. 274, 282
(2004)).




                                                           -7-
      IT IS THEREFORE ORDERED that Petitioner’s Motion under 28 U.S.C. § 2255 to

Vacate his Sentence (Doc. 89) is hereby DENIED.

      IT IS SO ORDERED.

      Dated this 11th day of March, 2019.




                                            ERIC F. MELGREN
                                            UNITED STATES DISTRICT JUDGE




                                             -8-
